DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 06/05/2019 and 10/13/2020, have been considered.

Drawings
The drawings filed on 06/05/2019 are approved. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-27, 29, 38-39, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Chinese Patent Publication CN 105425775 A – Provided in IDS filed 06/05/2019, an EPO/Espacenet machine translation of the specification thereof, generated 05/03/2021, is provided with this Action); in view of Schulze (U.S. Patent Publication 2017/0261971 A1).
claim 26, Xu teaches a method of managing sensors in a system by a computing device (Xu: FIG. 1; pg. 3; sect. Detailed ways; para 1 [“…automatic judgment system 10…”]) comprising:
determining health operation states of the sensors correlative with accuracy of the sensors (Xu: FIG. 1; pg. 3; sect. Detailed ways; para 3 [“…corresponding to each sensor, a range of maximum and minimum range values, an average range during normal operation, and a normal variation range…”]), wherein sampling frequency of the sensors to determine the health operation states is dynamic (Xu: FIG. 1; sect. Detailed ways; pg. 4, para 2 [“When the acquiring unit 102 acquires the detection data of the plurality of sensors for a certain period of time in real time, the obtaining unit 102 may send an active detection signal to detect whether the plurality of sensors have a response or directly acquire data when the plurality of sensors work. In this embodiment, the detection data of the plurality of sensors during the set time is the detection data acquired by the plurality of sensors every 10 to 30 minutes during the use of the power.”] {Including Table 1. NOTE: Table 1 is noted, but not shown in the EPO/Espacenet machine translation of CN 105425775 A provided herewith, and is only shown in the Chinese language version provided by Applicant’s in the IDS filed 06/05/2019.}); and
classifying the sensors by their respective health operation state, wherein the health operation states comprise a healthy (H) state, an unhealthy (U) state, and an intermediate state in which sensed data is less accurate than the H state and more accurate than the U state (Xu: FIG. 1; pg. 3; sect. Detailed ways; para 3 [“…corresponding to each sensor, a range of maximum and minimum range values, an average range during normal operation, and a normal variation range…”] {The Examiner notes that the disclosed “average range during normal operation” is analogous to Applicant’s recited healthy (H) state; the disclosed “range of maximum and minimum range values” is analogous to Applicant’s recited unhealthy (U) state, and the disclosed “normal variation range” is analogous to Applicant’s recited intermediate state, as recited in the claim(s).}); 
However, Xu is silent as to explicitly teaching teaming two sensors each having the intermediate state to give a team having the H state.
Schulze, in an analogous art, discloses a creating sensor groups (Schulze: Abstract.]).  Therein, Schulze discloses teaming two sensors each having the intermediate state to give a team having the H state (Schulze: FIG. 2; ¶37 [“…fault detection component 120 assigns two or more of the sensors to a peer group (block 215). Generally, a peer group represents a group of sensors having a predefined relationship to one another. For instance, particular sensors could be assigned to a peer group when the data collected from the sensors is correlated, due to conditions within the manufacturing environment.”]; FIG. 5; ¶45-47 [“…fault detection component 120 further determines how each of a plurality of sensors (and peer groups of sensors) contributes to the classification of a run…the fault detection component 120 could use the generated data model to determine a sensor or a group of sensors (e.g., a peer group of sensors having a predefined relationship with one another) that most greatly influenced the run's classification as a faulty run…the fault detection component 120 could further determine that a particular auto-calibration operation has historically influenced the particular peer group of sensors in such a way that the data collected from the particular peer group of sensors would be classified as a non-faulty run.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of teaming two sensors each having the intermediate state to give a team having the H state, disclosed by Schulze into Xu, with the motivation and expected 
Regarding claims 38 and 47, each claim recites limitations found within claim 26, and is rejected under the same rationale applied to the rejection of claim 26.

Regarding claim 27, Xu, in view of Schulze, teach all the limitations of the parent claim 26 as shown above.  Xu further discloses classifying the sensors comprises real-time classification of operating sensors, wherein sensor data from an H state sensor is substantially accurate, and wherein sensor data from a U state sensor data is not acceptable (Xu: FIG. 1; sect. Detailed ways; pg. 4, para 2 [“The obtaining unit 102 acquires the detection data of the plurality of sensors in the sensor failure automatic judgment system 10 for a certain period of time in real time. In the present embodiment, the average range during normal operation is a range in which the sensor is normally operated by a long time. The normal variation range is the amplitude between the maximum value and the minimum value of the change when the sensor is working normally for a long time.”] {Including Table 1.} {See above.}).
Regarding claim 39, the claim recites limitations found within claim 27, and is rejected under the same rationale applied to the rejection of claim 27.

claim 29, Xu, in view of Schulze, teach all the limitations of the parent claim 26 as shown above.  Schulze further discloses determining health operation states of the sensors comprises parametrizing an environment in which the sensors are disposed (Schulze: FIGS. 4-5; ¶45-47 [“The fault detection component 120 then automatically adjusts one or more manufacturing parameters of the manufacturing environment in order to influence…”] {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining health operation states of the sensors comprises parametrizing an environment in which the sensors are disposed, disclosed by Schulze, into Xu, as modified by Schulze, with the motivation and expected benefit of estimating impact of the environment on the accuracy of a sensor.  This method for improving Xu, as modified by Schulze, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Schulze.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Xu and Schulze to obtain the invention as specified in claim 29.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Schulze; and further in view of Soni (U.S. Patent Publication 2017/0270563 A1).
Regarding claim 40, Xu, in view of Schulze, teach all the limitations of the parent claim 38 as shown above.  However, Xu, in view of Schulze, is silent as to explicitly teaching a gateway device to receive the data from the sensors and provide the data to a cloud infrastructure, wherein the sensor manager is disposed in the cloud infrastructure or on the gateway device, or a combination thereof, and wherein the system comprises an Internet of Things (IoT) system and the sensors comprise IoT sensors.
Abstract.]).  Therein, Soni discloses a gateway device to receive the data from the sensors and provide the data to a cloud infrastructure, wherein the sensor manager is disposed in the cloud infrastructure or on the gateway device, or a combination thereof, and wherein the system comprises an Internet of Things (IoT) system and the sensors comprise IoT sensors (Soni: FIG. 1; ¶68-69 [“…the mobile computing system 100 is shown with an input/output ("I/O") interface 1008 that receives input from input devices or provide output to output devices. The computing device 100 also includes an IoT sensor 1040. IoT sensor 1040 includes, for example, hardware for detecting and communicating with IoT-enabled devices ll0a-c.…In additional or alternative embodiments, one or more modules are resident in a memory that is accessible via a data network, such as a memory accessible to a cloud service.”])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to providing the feature of a gateway device to receive data from the sensors and provide the data to a cloud infrastructure, wherein the sensor manager is disposed in the cloud infrastructure or on the gateway device, or a combination thereof, and wherein the system comprises an Internet of Things (IoT) system and the sensors comprise IoT sensors, disclosed by Soni into Xu, as modified by Schulze, with the motivation and expected benefit of aggregating data gathered by the sensors and sending the data to a remote computing device such as a server in a cloud infrastructure.  This method for improving Xu, as modified by Schulze, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Soni.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Xu and Schulze and Soni to obtain the invention as specified in claim 40.

Allowable Subject Matter
Claims 28, 30-37, 41-46, and 48-50, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of claim 28, is that, in combination with the other claim elements, providing a bootstrap sampling frequency for new sensors brought on line.  Therefore, dependent claim 28 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The primary reason for the indicated allowability of claim 30, is that, in combination with the other claim elements, determining health operation states comprising the dynamic sampling frequency comprises sampling the sensors and comparing sampled data against a reference sensor, wherein the H state is defined as an accuracy of sensor data of at least 90%, and wherein the intermediate state comprises multiple intermediate states comprising a moderately healthy (M) state and a weak healthy (W) state.  Therefore, dependent claim 30 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Dependent claims 31-35 depend from dependent claim 30 and are allowable as being dependent on an allowable base claim. 
The primary reason for the indicated allowability of claim 36, is that, in combination with the other claim elements, isolating data from a U state sensor, wherein the system comprises an IoT system, wherein the sensors comprise IoT sensors, and wherein the computing device 
The primary reason for the indicated allowability of claim 37, is that, in combination with the other claim elements, determining health operation states of sensors comprises an adaptive assessment of sensor health in which the sampling frequency of a sensor is a function of accuracy drift of a sensor or of probability the sensor will remain in a current health operation state, or a combination thereof.  Therefore, dependent claim 37 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 41 and 49, each claim recites limitations found within claim 30, and is allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for the reasons set forth above regarding claim 30.
Dependent claims 42-46 depend from dependent claim 41 and are allowable as being dependent on an allowable base claim.  Similarly, dependent claim 50 depends from dependent claim 49 and are allowable as being dependent on an allowable base claim. 
The primary reason for the indicated allowability of claim 48, is that, in combination with the other claim elements, an H state sensor is capable of sensing accurately alone outside of a team of sensors, and wherein to determine health operation states comprises to accelerate increasing sampling frequency in response to the sensor reporting abnormal values or in response to greater utilization of a sensitive part of the sensor, or a combination thereof.  Therefore, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2009/0055691 A1, to Ouksel et al., is directed to managing a network of sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864